DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-9 are objected to because of the following informalities:
Claims recite abbreviated limitations (e.g. MRuTexture, 2D, 3D, VOI etc.) which all should be defined at first occurrence.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9  are rejected under 35 U.S.C. 101 because they amount to an abstract idea related to: MPEP 2106 - Patent Subject Matter Eligibility requires the following test in section III. Summary of Analysis and Flowchart. 

For Claim 1, A method for calibration of the MRµTexture method comprising: generating a plurality of model datasets representing a continuum of structures with a continuum of biomarker values by morphing data of a 2D structure or 3D structure of a first known disease state to a 2D structure or a 3D structure of a second known disease state; and applying MRµTexture in silico to extract a simulation data set of texture prevalence for a selected one of a plurality of intermediate morphed conditions corresponding to the plurality of model datasets.
The limitation of a method for calibration of the MRµTexture method, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with a simple pen and paper. For example, the context of this claim encompasses the user writing the calibration on a sheet of paper. 
Similarly, generating a plurality of model datasets representing a continuum of structures with a continuum of biomarker values by morphing data of a 2D structure or 3D structure of a first known disease state to a 2D structure or a 3D structure of a second known disease state, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, the context of this claim encompasses the user manually writing two datasets of two structures and two biomarker values at two disease states. 
Similarly, the limitation of applying MRµTexture in silico to extract a simulation data set of texture prevalence for a selected one of a plurality of intermediate morphed conditions corresponding to the plurality of model datasets, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, the reciting of “in silico” would represent generic computer components in the MRI texture detection arts.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – applying MRµTexture in silico to extract a simulation data set. The additional elements recite a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of applying MRµTexture in silico to extract a simulation data set amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al (WO2019010381A1), in view of James et al (US20140303487A1).

Regarding Claim 1 Parker et al teaches a method for calibration of the MRµTexture method “Further, this is a self-calibrating (intensity at any selected wavelength can be used as an intensity reference), direct measure of texture” [PARA 75] comprising:
applying MRµTexture in silico to extract a simulation data set of texture prevalence for a selected one of a plurality of intermediate morphed conditions corresponding to the plurality of model datasets. “The specific k-value is selected based on anticipated texture within the VOI. Multiple sequential samples of the NMR RF signal encoded with the specific k-value are recorded as signal data … Each peak in the NMR spectrum is then evaluated, whereby the relative contribution to the texture of tissue in the VOI at a k-value for each chemical species is determined.” [PARA 15].
However Parker does not teach generating a plurality of model datasets representing a continuum of structures with a continuum of biomarker values by morphing data of a 2D structure or 3D structure of a first known disease state to a 2D structure or a 3D structure of a second known disease state.
James teaches generating a plurality of model datasets representing a continuum of structures with a continuum of biomarker values by morphing data of a 2D structure or 3D structure of a first known disease state to a 2D structure or a 3D structure of a second known disease state; “In its simplest form the method consists of acquiring finely-sampled spatially-encoded MR echoes along an axis of a selectively-excited inner volume positioned within the tissue region of interest and signal analysis to yield a spectrum of textural wavelengths within various regions along the axis of the selected tissue volume.” [0026].
Parker et al and James et al are all considered to be analogous to the claimed invention because they are in the same field of MRI texture detection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Parker with the continuum of disease state structures as taught by James because it enables measurement of biologic textures too fine to be resolved by conventional MR imaging, providing a quantitative measure of the characteristic spatial wavelengths of these textures [0026].

Regarding Claim 2 Parker et al and James et al teach the invention substantially as claimed with respect to Claim 1. Additionally Parker et al teaches wherein the step of generating a continuum of structures comprises modeling the structure in silico and morphing the in silico model. ”developing correlations and disease models through use of sophisticated bioinformatics.” [PARA 58].

Regarding Claim 3 Parker et al and James et al teach the invention substantially as claimed with respect to Claim 1. Additionally Parker et al teaches wherein the step of generating a continuum of structures comprises employing histology as a ground truth for the first known disease state and the second known disease state. “These techniques facilitate extraction of patterns/features from the data obtained by the disclosed method, which can then be trained as biomarkers through correlation with genomic or histologic data obtained from the same tissue regions.” [PARA 71].

Regarding Claim 4 Parker et al and James et al teach the invention substantially as claimed with respect to Claim 1. Additionally Parker et al teaches wherein the 2D structure or 3D structure is a representation of a selected one of bone, liver, prostate, brain, pancreas, or organs in general. “While the methods defined in the parent applications to the present application highlighted development of contrast between two components— e.g. bone and marrow, liver tissue and collagen, lipid against a higher water tissue matrix” [PARA 63].

Regarding Claim 5 Parker et al and James et al teach the invention substantially as claimed with respect to Claim 1. Additionally Parker et al teaches wherein the step of applying MRµTexture in silico to extract a data set of texture prevalence includes varying the contrast. “Acquisition parameters can be chosen to provide the desired contrast to accentuate the specific characteristics of the tissue.” [PARA 26].

Regarding Claim 7 Parker et al and James et al teach the invention substantially as claimed with respect to Claim 1. Additionally Parker et al teaches wherein the step of applying MRµTexture in silico to extract a data set of texture prevalence includes preforming a Fourier analysis of the 2D or 3D in silico model “The Fourier Transform of the acquired signal data is then taken, wherein for each k-encode, the signal recorded is indicative of the spatial frequency power density at that point in k-space.” [PARA 15].
and selecting the Fourier coefficients along the axis corresponding to the desired analysis direction in the VOI to provide a Fourier series of k-encoded simulated MRµTexture method signals. “A continuous k-encode 105 is then applied to obtain a selected set of k-values with readout gating 106 during the k-encode pulse. In the example shown, the z-axis, Gz is the texture analysis direction” [PARA 29].

Regarding Claim 9 Parker et al and James et al teach the invention substantially as claimed with respect to Claim 1. Additionally Parker et al teaches further comprising: correlating variation in MRµTexture signal across a structure with variation in genetic heterogeneity within the structure; and, informing a library of MRµTexture signature vs. genomic signature. “Tumors exhibit genomic and phenotypic heterogeneity … heterogeneity is a clinically relevant parameter that could augment standard reporting methods.” [PARA 11], “while simultaneously building a library of correlation between the textural data and biomarkers and these other methods.” [PARA 89].

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al (WO2019010381A1) and James et al (US20140303487A1) as applied to claim 1, 2, 3, 4, 5, 7, and 9  above, and further in view of Nguyen et al (Novel magnetic resonance technique for characterizing mesoscale structure of trabecular bone, Royal Society Open Science, 29 August 2018).

Regarding Claim 6 Parker et al and James et al teach the invention substantially as claimed with respect to Claim 1. 
However Parker et al and James et al do not teach wherein the step of applying MRµTexture in silico to extract a dataset of texture prevalence comprises: setting a first receiver bandwidth to delineate a length of a VOI; varying the bandwidth and measuring a mean and range in the datasets to quantify the texture in a segment of a feature size spectrum for a select set of k-values.
Nguyen et al teaches wherein the step of applying MRµTexture in silico to extract a dataset of texture prevalence comprises: setting a first receiver bandwidth to delineate a length of a VOI; “We find that the integrated power within our chosen frequency bands increases  as  the  analysis  length  increases  and  the  cross-section  size  decreases  (electronic supplementary material, figures S1 and S2).” (Page 7 Paragraph 5).
varying the bandwidth and measuring a mean and range in the datasets to quantify the texture in a segment of a feature size spectrum for a select set of k-values. “the ratio metric is defined as the base-10 logarithm of the ratio of average signal intensity in the low-frequency band to the average intensity in the high-frequency band” (Page 8 Paragraph 2), “We also show that a ratio metric measured with narrower frequency bands (i.e. fewer-space measurements) can be used to classify healthy and eroded bone with only a minor sacrifice inaccuracy” (Page 12 Paragraph 2).
Parker et al, James et al, and Nguyen et al are all considered to be analogous to the claimed invention because they are in the same field of MRI texture detection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Parker and James with the methodology to vary bandwidth to select k-values as taught by Nguyen because Importantly, we demonstrate in silico that the ratio metric can be determined from only a few k-space values, which can be acquired rapidly with µTexture in small targeted regions within a bone. This procedure provides diagnostic information without the need to acquire an entire 2D MR image or even a 1D spectrum, thus avoiding the motion limitations that have previously limited the ability to probe complex bone architecture in vivo. (Page 12 Paragraph 1).

Regarding Claim 8 Parker et al and James et al teach the invention substantially as claimed with respect to Claims 1 and 7. 
However Parker et al and James et al do not teach wherein the step of applying MRµTexture in silico to extract a data set of texture prevalence further includes simulating the signal for a single k-encode by first summing the signal values for all points on the one or two axes (for 2D and 3D models respectively) orthogonal to the analysis direction in the VOI for each point along the analysis direction to generates a 1D signal intensity vs. position array along the analysis direction of the VOI; multiplying the array by a complex sinusoid with a wavelength corresponding to the desired k-encode wherein the complex sum of the points in this product array provides a simulated MRµTexture method signal.
Nguyen et al  teaches wherein the step of applying MRµTexture in silico to extract a data set of texture prevalence further includes simulating the signal for a single k-encode by first summing the signal values for all points on the one or two axes (for 2D and 3D models respectively) orthogonal to the analysis direction in the VOI for each point along the analysis direction to generates a 1D signal intensity vs. position array along the analysis direction of the VOI; “collapse each prism in two chosen cross-section dimensions (i.e. averaging the 3Dspatial signal in the two cross-section dimensions) to obtain a 1D spatial signal the length of the analysis dimension” (Page 6 Paragraph 7, Page 7 Paragraph 1). 
multiplying the array by a complex sinusoid with a wavelength corresponding to the desired k-encode wherein the complex sum of the points in this product array provides a simulated MRµTexture method signal. “We then compute the discrete Fourier transform of the 1D signal … Thus, to simulate a suite of µTexture measurements, we extract from the full spectrum the intensities of a selected subset of k-space values to represent a direct acquisition of signal intensities” (Page 7 Paragraph 1).
Parker et al, James et al, and Nguyen et al are all considered to be analogous to the claimed invention because they are in the same field of MRI texture detection. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified Parker and James with the production of simulated MRµTexture signals as taught by Nguyen because we simulate texture measurements on the trabecular bone tissue to determine acquisition parameters that will provide valuable diagnostic information related to the structure of the probed tissue. (Page 2 Paragraph 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK LOUIS ALYASS whose telephone number is (571)272-5944. The examiner can normally be reached Monday - Thursday 7 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK LOUIS ALYASS/               Examiner, Art Unit 3793                                                                                                                                                                                         

/SERKAN AKAR/           Primary Examiner, Art Unit 3793